1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     KENNETH BRYANT
7
                                IN THE UNITED STATES DISTRICT COURT
8
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      UNITED STATES OF AMERICA,                     Case No. 2:18-cr-045 MCE
11
                       Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
12                                                 STATUS CONFERENCE
              v.
13
      KENNETH BRYANT,                                   DATE:     March 14, 2019
14                                                      TIME      10:00 a.m.
                       Defendant.                       JUDGE:    Hon. Morrison C. England, Jr
15
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Timothy Delgado Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for Kenneth Bryant, that the status conference scheduled for March 14, 2019 be

21   vacated and be continued to April 11, 2019 at 10:00 a.m.

22           Defense counsel requires additional time to review discovery with the defendant and to

23   continue with futher investigation in this case.

24           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

25   excluded from this order’s date through and including April 11, 2019, pursuant to 18

26   ///

27   ///

28   ///

      Stipulation and Order                             -1-
      to Continue Status Conference
1    U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
2    Code T4 based upon continuity of counsel and defense preparation.
3    DATED: March 8, 2019                       Respectfully submitted,
4
                                                HEATHER E. WILLIAMS
5                                               Federal Defender

6                                               /s/ Hannah R. Labaree
                                                HANNAH R. LABAREE
7                                               Assistant Federal Defender
                                                Attorney for KENNETH BRYANT
8
9    DATED: March 8, 2019                       MCGREGOR W. SCOTT
                                                United States Attorney
10
                                                /s/ Timothy Delgado
11                                              TIMOTHY DELGADO
12                                              Assistant United States Attorney
                                                Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                       -2-
      to Continue Status Conference
1                                                   ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. It specifically finds that the
4    failure to grant a continuance in this case would deny defense counsel reasonable time necessary
5    for effective preparation, taking into account the exercise of due diligence. The Court further
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on April 11, 2019, at 10:00 a.m. The Court orders
9    the time from March 14, 2019 up to and including April 11, 2019, excluded from computation of
10   time within which the trial of this case must commence under the Speedy Trial Act, pursuant to
11   18 U.S.C. §§3161(h)(7), and Local Code T4.
12           IT IS SO ORDERED.
13
14   Dated: March 13, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                            -3-
      to Continue Status Conference
